        Case 2:20-cv-00238-KJN Document 18 Filed 05/26/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HARDEN,                                   No. 2:20-cv-0238 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    SAM WONG,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. This action proceeds

18   on plaintiff’s allegations that Dr. Wong, plaintiff’s primary care physician, was deliberately

19   indifferent to plaintiff’s serious medical needs in violation of the Eighth Amendment, and is

20   presently set for settlement conference on August 18, 2020. On May 20, 2020, plaintiff asked the

21   court for a copy of Local Rule 270, and inquired whether there is some form of template for

22   submitting his confidential settlement conference statement.

23          Plaintiff is advised that Local Rule 270 provides as follows:

24                  (a) Setting of Settlement Conferences. A settlement conference
                    shall be held in all actions unless otherwise ordered by the Court on
25                  objection of a party or for other good cause. Counsel shall notify the
                    Court when the settlement conference is set if the litigation is unusual
26                  or complex and if there is a need to provide for additional time or
                    special arrangements to ensure that the settlement conference will be
27                  meaningful.
28
                                                        1
     Case 2:20-cv-00238-KJN Document 18 Filed 05/26/20 Page 2 of 4

 1            (b) Settlement Conferences Before the Assigned Trial Judge or
              Assigned Magistrate Judge. Unless all the parties affirmatively
 2            request that the assigned trial Judge participate in the conference and
              waive in writing any claim of disqualification on that basis to act as
 3            the trial Judge in the action thereafter, the assigned trial Judge shall
              not conduct the settlement conference. See L.R. 240(a)(16). If the
 4            assigned Magistrate Judge is not the trial Judge, this Rule does not
              prohibit the assigned Magistrate Judge from conducting the
 5            conference, in his or her discretion, except that, at the time the
              settlement conference is scheduled or as otherwise ordered by the
 6            Court, any party may request that the conference not be conducted
              by the assigned Magistrate Judge.
 7
              (c) Settlement Conference Statements. Unless otherwise ordered
 8            by the Court, the submission of settlement conference statements
              before the conference is optional. Statements submitted before the
 9            conference are reviewed in preparation for the conference and may
              assist in achieving the goals of the conference; they should be drafted
10            with that purpose in mind.

11            (d) Confidentiality of Settlement Conference Statements.
              Settlement conference statements shall not be disclosed to the Judge
12            or Magistrate Judge assigned to try the action unless the parties have
              agreed, and the Judge or Magistrate Judge has approved, that such
13            Judge or Magistrate Judge will preside at the settlement conference.
              Settlement conference statements may be e-mailed in .pdf format
14            directly to the courtroom deputy clerk of the Judge or Magistrate
              Judge before whom the settlement conference is to be held or may be
15            submitted in paper directly to chambers. If the statement is
              confidential, it must be clearly captioned to reveal its confidential
16            character. If a party is submitting a confidential settlement
              conference statement, the party must file a one page document
17            entitled "Notice of Submission of Confidential Settlement
              Conference Statement." That filing, if done electronically, will
18            thereby effect service of this notice on all other parties. If the notice
              is filed conventionally, the filing party must serve all other parties.
19            The parties may agree, or not, to serve each other with the settlement
              statements.
20
              (e) Return of Settlement Conference Statements. At the
21            completion of the settlement conference, the Judge or Magistrate
              Judge before whom the settlement conference is held shall return the
22            statements to the respective parties who submitted them or otherwise
              dispose of them. Settlement conference statements shall not be filed
23            or made a part of the Court's records.

24            (f) Participation of a Principal.

25            (1) United States Not a Party. In actions in which the United States
              is not a party, and unless specifically permitted otherwise by the
26            Judge or Magistrate Judge conducting the settlement conference,
              counsel shall be accompanied in person by a person capable of
27            disposition, or shall be fully authorized to settle the matter at the
              settlement conference on any terms. When settlement must be
28            approved by a vote of a party's governing body, unless specifically
                                                  2
         Case 2:20-cv-00238-KJN Document 18 Filed 05/26/20 Page 3 of 4

 1                    permitted otherwise by the Judge or Magistrate Judge conducting the
                      settlement conference, counsel shall be designated or shall be
 2                    accompanied in person by a representative designated by the body
                      who shall have learned the body's preconference disposition relative
 3                    to settlement.

 4                    (2) United States a Party. In actions in which the United States is a
                      party, the attorney for the United States shall obtain the approval of
 5                    the United States Attorney to compromise any matter within the
                      authority delegated to the United States Attorney by rule or
 6                    regulation of the Attorney General. If such delegated authority to
                      approve a compromise settlement is limited by the opposition of
 7                    another federal agency, a responsible and knowledgeable
                      representative of such agency shall attend the conference. In other
 8                    actions in which the approval of officials of the Department of Justice
                      in Washington, D.C. is required for a compromise settlement, the
 9                    attorney for the United States shall, before the settlement conference,
                      attempt to confer with such officials, or their appropriate
10                    representatives, to determine the terms and conditions upon which a
                      compromise settlement would be approved. If a tentative
11                    compromise settlement that is within such terms and conditions is
                      agreed to at the conference, the attorney for the United States shall
12                    promptly recommend it to and seek the required approval of the
                      appropriate official.
13

14   E.D. L.R. 270.

15           Plaintiff is advised that there is no template for filing a confidential settlement conference

16   statement. However, plaintiff should be prepared to discuss how his factual allegations or

17   evidence demonstrate that Dr. Wong was deliberately indifferent, and the damages plaintiff

18   suffered as a result.1

19
     1
       Where a prisoner’s Eighth Amendment claims arise in the context of medical care, the prisoner
20   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference
     to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An Eighth Amendment
21   medical claim has two elements: “the seriousness of the prisoner’s medical need and the nature
22   of the defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
     1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)
23   (en banc).
             A serious medical need exists if the failure to treat the condition could result in further
24   significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,
     1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of
25   facts from which the inference could be drawn that a substantial risk of serious harm exists, and
26   he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a
     defendant is liable if he knows that plaintiff faces “a substantial risk of serious harm and
27   disregards that risk by failing to take reasonable measures to abate it.” Id. at 847. “It is enough
     that the official acted or failed to act despite his knowledge of a substantial risk of harm.” Id. at
28   842.
                                                           3
         Case 2:20-cv-00238-KJN Document 18 Filed 05/26/20 Page 4 of 4

 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request (ECF No. 17) is partially

 2   granted.

 3   Dated: May 26, 2020

 4

 5

 6
     /hard0238.270
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
             Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.
20   at 104-05. To establish a claim of deliberate indifference arising from a delay in providing care, a
     plaintiff must show that the delay was harmful. See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th
21   Cir. 1994); McGuckin, 974 F.2d at 1059. In this regard, “[a] prisoner need not show his harm
22   was substantial; however, such would provide additional support for the inmate’s claim that the
     defendant was deliberately indifferent to his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
23   2006); see also McGuckin, 974 F.2d at 1060. In addition, a physician need not fail to treat an
     inmate altogether in order to violate that inmate’s Eighth Amendment rights. Ortiz v. City of
24   Imperial, 884 F.2d 1312, 1314 (9th Cir. 1989) (per curiam). A failure to competently treat a
     serious medical condition, even if some treatment is prescribed, may constitute deliberate
25   indifference in a particular case. Id.
26           However, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this
     cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing
27   Estelle, 429 U.S. at 105-06). A difference of medical opinion does not demonstrate deliberate
     indifference to a prisoner’s serious medical needs. See Sanchez v. Vild, 891 F.2d 240, 242 (9th
28   Cir. 1989).
                                                        4
